term of 12 to 34 months in prison, suspended, and placed him on probation
                     for a period not exceeding 60 months. The district court further ordered
                     appellant to undergo a mental health evaluation, follow the
                     recommendations of treatment facility where appellant had been
                     evaluated, and attend substance abuse outpatient counseling for four
                     months. On this record, we cannot conclude that the district court abused
                     its sentencing discretion. Accordingly, we
                                   ORDER the judgment of the conviction AFFIRMED.



                                                         oegsg.c           ,J.
                                             Hardesty


                                                                    Ck                      J.
                     Parraguirre                                  Cherry



                     cc: Hon. Steve L. Dobrescu, District Judge
                          State Public Defender/Ely
                          State Public Defender/Carson City
                          Attorney General/Carson City
                          White Pine County District Attorney
                          White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A •, 4401.